Bloodworth, J.
Where error is assigned in a petition for certiorari upon a ruling based on a motion for a new trial, and the grounds of the motion are set forth in the petition, a general assignment of error, that the court erred in so ruling, is sufficient. The petition in this case sets out literally the grounds of the motion for a new trial, and does thus “fully and distinctly sét forth the errors complained of.” The first headnote in Crouch v. Spooner, 8 Ga. App. 626 (69 S. E. 1129), is as follows: “Where the error alleged is in the granting or denying of a new trial, one assignment of error is sufficient to reach all the grounds of the motion on which the grant or refusal was based.” See Butler v. Hall, 7 Ga. App. 777 (68 S. E. 331). In Eule 8 of the Court of Appeals (Civil Code of 1910, § 6332) we find the following: “Where the error alleged is in the granting or denying óf a new trial, one assignment of error is sufficient to reach all the grounds of the motion *394on which the grant or refusal was based.” See Reese v. Miller, 33 Ga. App. 442 (2) (126 S. E. 904); Hopkins Investment Co. v. Crawford, 35 Ga. App. 331, 334 (132 S. E. 925); East River National Bank v. Ellman, 36 Ga. App. 263, 264 (136 S. E. 799); Huxford v. Southern Pine Co., 124 Ga. 181 (52 S. E. 439); Rigell v. Sirmans, 123 Ga. 455 (51 S. E. 381); Gray v. Phillips, 88 Ga. 199 (5) (14 S. E. 205). The judge of the superior court erred in dismissing the petition for certiorari.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.